ACCEPTED
                                                                                                       01-14-01015-CV
                                                                                             FIRST COURT OF APPEALS
                                                                                                     HOUSTON, TEXAS
                                                                                                 1/26/2015 11:28:09 PM
                                                                                                   CHRISTOPHER PRINE
                                                                                                                CLERK



                                       No. 01-14-01015-CV

                                IN THE COURT OF APPEALS
                                 FOR THE FIRST DISTRICT
                                     HOUSTON, TEXAS

                                         SANDRA UZE

                                            Appellant

                                                V.

                            UCHENNA NWABUEZE
                                   Appellee
_____________________________________________________________________________

                    APPELLEE COUNSEL NOTICE OF APPEARANCE

       By copy of this letter Appellee files this document noticing the Court and applicable
parties that he has retained Attorney Carlette White to represent him in the appeal of this matter
to the 1st Court of Appeals. Attorney Carlette White will be serving as lead counsel.
                                              Respectfully submitted,

                                              WHITE LAW OFFICE

                                              BY: ___ s/ Carlettte White
                                                     Carlette White,
                                                     P.O. Box
                                                     Sugar Land, Texas 77487
                                                     TBN: 21516430
                                                     281-203-0800
                                                     713-391-8724 fax
                                                     Whitelawoffice1@aol.com

                                                        ATTORNEY FOR APPELLEE

                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing has been furnished by fax/email/ or USPS
on this 27th day of January, 2015 to Attorney for Appellant.
    BY: ___/s/ Carlettte White____________

    Carlette White, Attorney for Plaintiff




2